UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K /A First Amended (Mark One) x Annual Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2007 o Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 000- 1366430 W2 Energy, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 20-1740321 (State of Incorporation) (IRS Employer Identification Number) 26
